Citation Nr: 0209133	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  98-07 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Claimant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Claimant and daughter


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945; he died in September 1997.  The claimant is 
the veteran's widow.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, MD.  The claimant, her daughter, and 
representative appeared before a hearing officer at a hearing 
at the RO in July 1998.  In a February 2000 decision, the 
Board determined that the claim was well grounded and 
remanded the case to the RO for additional development of the 
record.


FINDINGS OF FACT

1.  The veteran died in September 1997.  The cause of death 
was certified as hypertensive arteriosclerotic cardiovascular 
disease with diabetes listed as other significant 
contributing condition.

2.  At the time of the veteran's death, service connection 
was in effect for below the knee amputation on the left, 
reactive depression, osteoarthritis of the lumbosacral spine, 
degenerative osteoarthritis of the right knee, malaria, and 
major depression with PTSD features.    

3.  The preponderance of the medical evidence establishes 
that the veteran's service-connected disability did not cause 
or contribute substantially or materially to cause the 
veteran's death.

4.  The statutory criteria for eligibility for DEA were not 
met.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.312 (2001).

2.  The statutory requirements for eligibility for chapter 35 
Dependents' Educational Assistance benefits have not been 
met.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. §§ 
3.807, 21.3020, 21.3021 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claimant contends that she is entitled to service 
connection for the cause of the veteran's death and that she 
is entitled to DEA benefits.  She has claimed entitlement to 
service connection for the cause of the veteran's death on 
several alternative theories.  In several statements and 
testimony at a personal hearing, the claimant contended that 
the veteran's service-connected psychiatric disorder either 
caused or accelerated the cardiac disorder that led to the 
veteran's death.  She also maintained that his other service-
connected disabilities to include below the knee amputation 
on the left and osteoarthritis of the back and right leg 
along with his psychiatric disorder stressed his system, 
causing the cardiac disease.  The claimant and her daughter 
testified, in effect, that the veteran was entitled to 
service connection for his cardiac disorder because his 
service-connected psychiatric disorder aggravated his 
hypertension.

I. Claim for service connection for the cause of death

In order to establish service connection for the cause of the 
veteran's death, the evidence must establish that the 
service-connected disability was either the principal or a 
contributory cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2001).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2001).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature. 38 C.F.R. 
§ 3.312(c)(4) (2001).

The death certification discloses that the veteran died in 
September 1997.  The cause of death was certified as 
hypertensive arteriosclerotic cardiovascular disease and 
diabetes was listed as a significant contributing condition.  
At the time of the veteran's death, service connection was in 
effect for below the knee amputation on the left, reactive 
depression, osteoarthritis of the lumbosacral spine, 
degenerative osteoarthritis of the right knee, malaria, and 
major depression with PTSD features.    

The veteran's 1943 through 1945 service medical records are 
the earliest clinical evidence of record, and the most recent 
clinical evidence of record are VA medical records dated 
April 1994 to September 1997.  In addition, the veteran's 
death certificate and medical opinions dated in 1997, 1998, 
2000, and 2001 are of record. The veteran's service medical 
records are devoid of any evidence reflecting diagnosis or 
treatment of a cardiac disorder.  Reports of VA examinations 
proximate to service are devoid of any evidence regarding a 
cardiac disorder. Private medical records dated in December 
1975 and January 1978 disclose that the veteran had a renal 
problem which included a malfunctioning right kidney and the 
congenital absence of a left kidney, and that as a result of 
such, the veteran had developed hypertension. VA medical 
records dated from March 1982 to February 1985 show diagnoses 
and treatment of hypertension, arteriosclerotic 
calcifications and severe arteriosclerotic changes of the 
superficial femoral artery in the right lower extremity.  
However, these records do not disclose any comment or opinion 
regarding the etiology of the veteran's cardiac disease or 
the progression of that disease.  VA records show that the 
veteran underwent a below the knee amputation on the left in 
1981, which was subsequently service-connected.

In a September 1997 letter, the veteran's treating VA 
physician, Dr. C. May, opined that the veteran's hypertension 
was due to his service-connected major depression and PTSD.  
Dr. May also noted that the veteran's service-related 
injuries resulted in a below the knee amputation on the left.  
He further stated that the veteran's service-connected 
disabilities indirectly resulted in the ultimate cause of his 
death.  

In an October 1997 statement, the veteran's treating VA 
psychiatrist, Dr. B. Kaup, stated that the veteran suffered 
from chronic depression and symptoms of PTSD, which were 
related to his wartime experience and the eventual amputation 
of his left leg below the knee.  Dr. Kaup stated that all of 
these conditions impacted negatively on the veteran's quality 
of life.

Following the RO's October 1997 request for a medical 
opinion, Dr. R.W. Peters, Chief of Cardiology Section at a VA 
facility, reviewed the record.  Dr. Peters noted the 
veteran's hypertension, and arteriosclerotic peripheral 
vascular disease.  However, Dr. Peters stated that the 
veteran had multiple risk factors for ischemic heart disease 
including age, sex, hypertension, diabetes, and cigarette 
smoking.  Dr. Peters stated that it is difficult to directly 
implicate the veteran's service-connected disabilities as the 
causation of his cardiovascular disease and death.

In April 1998, Dr. C.C. Han reviewed the veteran's claims 
file noting the veteran's service-connected major depression 
with PTSD features and left below the knee amputation as well 
as his nonservice-connected malfunction of the right kidney, 
moderate arterial occlusive disease in the right lower 
extremity, and diabetes mellitus.  Dr. Han opined that the 
cause of hypertension due to PTSD in this case was unlikely 
and that the veteran's hypertensive arteriosclerotic vascular 
disease was due to his age, sex, smoking history, and 
diabetes.

In a May 1998 opinion, Dr. E. Karp-Gelernter, a VA 
psychologist, stated that the veteran had PTSD which was a 
pervasive problem throughout his life.  Dr. Karp-Gelernter 
opined that that since the mind and body cannot be separated, 
it is likely that the grief, guilt, and pain the veteran 
experienced played a role in his health problems and may have 
contributed to his death.

In February 2000, the Board remanded the case for additional 
development to include opinions as to whether any of the 
veteran's service-connected disorders materially or 
substantially contributed to his death.

In April 2001, Dr. T. Myers, a VA physician, reviewed the 
claims file.  Dr. Myers noted that although Dr. May related 
the veteran's cardiac disease and death to his PTSD, the 
bases for this opinion are medical literature based on scheme 
studies.  However, Dr. Peters' opinion that the veteran's 
death was not related to his service-connected disabilities, 
but to various risk factors is based on carefully controlled 
well-documented man-to-man studies.  In noting the opinions 
that the veteran's psychiatric disabilities resulted in poor 
quality of life and may have contributed to his death, Dr. 
Myers stated that while this is a factor, it would only be a 
distal cause rather than proximate cause of complications.  
In summary, Dr. Myers opined that it was unlikely that the 
veteran's service-connected major depression with PTSD 
features contributed either substantially or materially to 
his death due to hypertensive arteriosclerotic heart disease 
as the veteran had a number of other medical problems, 
demographic factors, and lifestyle behaviors that proven 
stronger connections to heart disease.

In a January 2002 opinion letter, Dr. S. Marshall, a VA 
physician, opined that the veteran's service-connected 
degenerative osteoarthritis of the right knee and lumbar 
spine, malaria, and below the knee amputation did not 
contribute either substantially or materially to the 
veteran's cause of death.

In several statements and in testimony with her daughter at a 
July 1998 hearing, the appellant indicated that the veteran 
suffered from major depression, PTSD and several service-
connected physical disabilities including a below the knee 
amputation on the left, and that it was her belief that his 
service-connected disabilities -- primarily his major 
depression and PTSD -- resulted in his development of 
hypertension and materially and substantially contributed to 
the cause of his death.  The Board has considered these 
statements.  However, neither the claimant nor her daughter 
is competent to offer medical opinion as to cause or etiology 
of the veteran's death, as there is no evidence of record 
that either the claimant or her daughter has specialized 
medical knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The record is devoid of any evidence or opinion that the 
veteran manifested a cardiac disorder in service or within an 
applicable presumptive period following service.  Rather, the 
medical evidence of record reveals that he was diagnosed with 
systolic hypertension in the late 1970's, prior to his left 
below the knee amputation and development of major 
depression, and that physicians related his hypertension to 
his nonservice-connected kidney problems.  Medical records 
also show findings of arteriosclerotic calcification and 
severe arteriosclerotic changes of the superficial femoral 
artery in the right lower extremity in 1982.  However, there 
is no discussion or opinion as to the etiology or progression 
of the veteran's cardiac disease. 

In weighing all the medical opinions of record, the Board 
finds the opinions from Drs. Han, Peters, Myers, and Marshall 
to be more probative and persuasive.  The less persuasive 
opinions include Dr. May's September 1997 opinion that the 
PTSD and major depression contributed to the veteran's death 
and that the other service-connected disabilities indirectly 
contributed the veteran's death.  Dr. May, however, did not 
provide reasons or bases for this conclusion.  Dr. Kaup's 
opinion merely stated that the veteran's service-connected 
disabilities had a negative impact on the veteran's quality 
of life; he did not opine that these disabilities caused or 
significantly contributed to the veteran's death.  Dr. Karp-
Gelernter, in stating that the veteran's PTSD symptoms played 
a role in his health problems and may have contributed to his 
death, did not say that the veteran's service-connected 
disabilities actually caused or materially contributed to his 
death.  

In contrast, Drs. Peters and Han opined that the veteran's 
numerous risk factors -- including his age, sex (male), 
smoking history, and diabetes -- caused his hypertensive 
arteriosclerotic vascular disease and that it was unlikely 
that any of the veteran's service-connected disabilities, 
including his PTSD, caused his hypertension and cardiac 
disease which resulted in his death.  Moreover, Dr. Myers, in 
his April 2001 opinion, compared and contrasted the various 
medical opinions, noting that several well-documented man-to-
man studies resulted in the development of the risk factors 
for heart disease, whereas the literature connecting 
psychiatric disorders and heart disease is based only on 
opinion, not actual studies.  Dr. Myers acknowledged that 
individuals with psychiatric disabilities experienced poorer 
quality of life, which may serve as a monitoring factor for 
development of certain health problems, but indicated that 
the psychiatric disabilities were only distally related to 
the cause of death and did not contribute substantially or 
materially thereto. Accordingly, the Board finds the well-
supported opinions of Drs. Peters, Han, Myers, and Marshall 
to be of sound medical judgment and thus, more probative than 
the other opinions of record.

As the evidence of record establishes that it is unlikely 
that the veteran's death was proximately due to, resulted 
from, or was accelerated or aggravated by any of the 
veteran's service-connected disabilities, the preponderance 
of the evidence is against the claim, and the claim must be 
denied. 

II. Entitlement to Chapter 35 Dependents' Education 
Assistance benefits

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.

In this case, the Board determined that the veteran did not 
die of a service-connected disability.  The record also 
reflects that he did not have a disability evaluated as total 
and permanent in nature resulting from a service-connected 
disability at the time of his death.  Accordingly, the 
claimant cannot be considered an "eligible person" entitled 
to receive educational benefits.  38 U.S.C.A. § 3501(a)(1); 
38 C.F.R. §§ 3.807, 21.3021(a)(2)(i)(ii).

Because the claimant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The appeal for DEA benefits must be 
denied as a matter of law.

III.  VCAA consideration

The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001); see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The regulations implementing the VCAA were 
published on August 29, 2001.  They apply to most claims for 
benefits received by VA on or after November 9, 2000, as well 
as any claim not decided as of that date, such as the one in 
the present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).
 
First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In this case, the Board concludes that the 
claimant was informed of the applicable laws and regulations, 
the evidence needed to substantiate her claim, VA's 
notification requirements by a statement of the case, 
supplemental statements of the case, and the Board remand.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records, VA clinical records, private medical 
records, and several opinions.  Moreover, the claimant 
appeared at a hearing before hearing officer and presented 
testimony at the RO.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the claimant has 
had ample notice of what might be required or helpful to her 
case.  Accordingly, the Board finds that VA has satisfied its 
duties to notify and to assist.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  The Board concludes, therefore, that a decision 
on the merits at this time does not violate the VCAA, nor 
prejudice the claimant under Bernard v. Brown, 4 Vet. App. 
384 (1993).   


ORDER

Service connection for the cause of the veteran's death is 
denied.  Eligibility for Chapter 35 Dependents' Education 
Assistance benefits is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

